     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.495 Page 1 of 14



 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                       SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   DAVID RADCLIFF, individually and on                Case No.: 3:20-cv-01555-H-MSB
     behalf of all others similarly aggrieved,
 9
                                      Plaintiffs,       ORDER GRANTING DEFENDANTS’
10                                                      MOTION TO COMPEL
     v.                                                 ARBITRATION
11
     SAN DIEGO GAS & ELECTRIC
12                                                      [Doc. No. 7.]
     COMPANY, a California corporation;
13   SEMPRA ENERGY, a California
     corporation; and DOES 1 through 50,
14
     inclusive,
15                                  Defendants.
16
17         On February 27, 2020, Plaintiff David Radcliffe (“Plaintiff”) filed a class action
18   complaint against Defendant San Diego Gas and Electric Company (“SDG&E”) and
19   Sempra Energy (“Sempra”) (collectively, “Defendants”) in the California Superior Court,
20   County of San Diego, alleging claims related to Defendants’ employment policies. (Doc.
21   No. 1-2.) On August 11, 2020, Defendants removed the action to federal court. (Doc. No.
22   1.) On September 25, 2020, Defendants filed a motion to compel arbitration. (Doc. No.
23   7.) On October 19, 2020, Plaintiff filed a response in opposition Defendants’ motion.
24   (Doc. No. 11.) On October 26, 2020, Defendants filed a reply. (Doc. No. 14.) The Court
25   held a telephonic hearing on the motion on November 2, 2020. Sara Tosdal appeared on
26   behalf of Plaintiff and Daniel McQueen appeared on behalf of Defendants. For the
27   following reasons, the Court grants Defendants’ motion to compel the arbitration of
28   Plaintiff’s non-PAGA claims.

                                                    1
                                                                             3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.496 Page 2 of 14



 1                                             Background
 2          Plaintiff is employed by SDG&E. (Doc. No. 11-1, Radcliffe Decl., ¶ 8.) To begin
 3   his employment, Plaintiff signed an offer letter (the “Offer Letter”) dated September 1,
 4   2006. (Doc. No. 7-2, Boland Decl., Ex. A; see also Doc. No. 11-1, Radcliffe Decl., ¶ 3.)
 5   The Offer Letter contained the following paragraph:
 6          Any dispute regarding any aspect of this letter of agreement or any action that
            allegedly violates any provision of the agreement, including any action with
 7
            respect to termination of employment (an “arbitrable dispute”), will be
 8          submitted to arbitration either in San Diego, California or Los Angeles,
            California. Arbitration will take place before an experienced employment
 9
            arbitrator licensed to practice law in the state and selected in accordance with
10          the Model Employment Arbitration Procedures of the American Arbitration
            Association. Arbitration shall be the exclusive remedy for any arbitrable
11
            dispute.
12
     (Doc. No. 7-2, Boland Decl., Ex. A.) Additionally, directly above the signature line, the
13
     Offer Letter provided the following:
14
            I further understand and agree that any dispute regarding any aspect of this
15          letter of agreement or any action that allegedly violates any provision of this
16          agreement, including any action with respect to termination of employment
            (an “arbitrable dispute”), will be submitted to arbitration either in San Diego,
17          California or Los Angeles, California.
18
     (Id.) According to the Offer Letter, Plaintiff had ten days to review the letter and decide
19
     whether to agree to its terms. (Id.)
20
            At the outset of his employment, Plaintiff also signed1 another agreement dated
21
     September 20, 2006, and entitled “Employment, Confidential Information and Invention
22
     Assignment Agreement” (the “Employment Agreement”). (Doc. No. 7-2, Boland Decl.,
23
     Ex. B; see also Doc. No. 11-1, Radcliffe Decl., ¶ 5.) The Employment Agreement
24
     contained the following arbitration provision:
25
            Arbitration. Any dispute regarding any aspect of this Agreement or any act
26          which allegedly has or would violate any provision of this Agreement
27
     1
28           Plaintiff remembered receiving employment documents at a new-hire orientation and recognized
     the signature on the Employment Agreement as his own. (Doc. No. 11-1, Radcliffe Decl., ¶¶ 4-5.)

                                                      2
                                                                                      3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.497 Page 3 of 14



 1          (“arbitratable [sic] dispute”) will be submitted to arbitration in San Diego,
            California, before an experienced employment arbitrator licensed to practice
 2
            law in California and selected in accordance with the rules of the American
 3          Arbitration Association, as the exclusive remedy for such claim or dispute.
            Any equitable or provisional remedy that would be available from a court of
 4
            law shall be available from the arbitrator to the parties to this agreement
 5          pending arbitration or as a result of arbitration.
 6   (Doc. No. 7-2, Boland Decl., Ex. B (emphasis in original).)
 7          On February 27, 2020, Plaintiff filed a class action complaint against Defendants in
 8   the California Superior Court, County of San Diego, alleging eleven causes of action for
 9   various violations of California law arising from his employment. (Doc. No. 1-2.) On
10   August 11, 2020, Defendants removed the action to federal court. (Doc. No. 1.) By the
11   present motion, Defendants ask the Court to compel Plaintiff to submit his claims to
12   arbitration on an individual basis, except for Plaintiff’s lone claim under California’s
13   Private Attorney General’s Act (“PAGA”), which Defendants concede is not arbitrable.
14   (Doc. No. 7 at 8, 17.) Defendants then request the Court to stay proceedings on Plaintiff’s
15   PAGA claim pending the completion of arbitration. (Id. at 17-18.)
16                                                 Discussion
17   I.     Whether Defendants Can Compel Arbitration
18          A.      Legal Standards
19          The Federal Arbitration Act (“FAA”)2 permits “[a] party aggrieved by the alleged
20   failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration
21   [to] petition any United States District Court . . . for an order directing that . . . arbitration
22   proceed in the manner provided for in [the arbitration] agreement.” 9 U.S.C. § 4. The
23
24   2
             The parties do not contest whether the FAA applies to this case. The FAA governs arbitration
25   agreements in contracts involving transactions in interstate commerce. 9 U.S.C. § 2. The agreements in
     this case involve interstate commerce because they are employment-related, and Defendants operate a
26   multi-state business. See E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 289 (2002) (“Employment
     contracts, except for those covering workers engaged in transportation, are covered by the FAA.”); Allied-
27   Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 281-82 (1995) (explaining arbitration
28   agreement involved interstate commerce because defendant had a multi-state business and used materials
     from out of state). Thus, the FAA applies.

                                                         3
                                                                                           3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.498 Page 4 of 14



 1   Supreme Court has explained that the FAA reflects an “emphatic federal policy in favor of
 2   arbitral dispute resolution.” KPMG LLP v. Cocchi, 565 U.S. 18, 21 (2011). Upon a
 3   showing that a party has failed to comply with a valid arbitration agreement, the district
 4   court must issue an order compelling arbitration. Id. A party moving to compel arbitration
 5   must show “(1) the existence of a valid, written agreement to arbitrate; and, if it exists, (2)
 6   that the agreement to arbitrate encompasses the dispute at issue.” Ashbey v. Archstone
 7   Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015) (citation omitted); see also Knutson
 8   v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014).
 9          Fundamentally, “arbitration is a matter of contract.” Rent-A-Center, West, Inc., v.
10   Jackson, 561 U.S. 63, 67 (2010). Thus, courts apply state contract law to determine
11   whether a valid arbitration agreement exists, “while giving due regard to the federal policy
12   in favor of arbitration.” Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th
13   Cir. 2014) (international quotation marks and citations omitted); see also First Options of
14   Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Under California law, which applies
15   here,3 the movant has the burden to show the existence a valid agreement to arbitrate
16   between the parties by a preponderance of the evidence. Knutson v. Sirius XM Radio Inc.,
17   771 F.3d 559, 565 (9th Cir. 2014) (citing Rosenthal v. Great W. Fin. Sec. Corp., 926 P.2d
18   1061 (Cal. 1996)). Additionally, “[a]ny doubts about the scope of arbitrable issues,
19   including applicable contract defenses, are to be resolved in favor of arbitration.” Poublon
20   v. C.H. Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017) (quoting Tompkins v.
21   23andMe, Inc., 840 F.3d 1016, 1022 (9th Cir. 2016)). “While the Court may not review
22   the merits of the underlying case in deciding a motion to compel arbitration, it may consider
23   the pleadings, documents of uncontested validity, and affidavits submitted by either party.”
24   Macias v. Excel Bldg. Servs. LLC, 767 F. Supp. 2d 1002, 1007 (N.D. Cal. 2011) (internal
25
26
     3
            Both the Offer Letter and Employment Agreement specify that the arbitration is to take place in
27   California and the respective agreements should be interpreted using California law. (Doc. No. 7-2,
28   Boland Decl., Exs. A-B.) Both parties also ask the Court to apply California law in their papers where
     relevant. (See, e.g., Doc. No. 7 at 12; Doc. No. 11 at 9.)

                                                       4
                                                                                        3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.499 Page 5 of 14



 1   quotations, citations, and brackets omitted)).
 2          B.      The Existence of an Arbitration Agreement Between the Parties
 3          In this case, there is no genuine dispute as to whether an agreement to arbitrate
 4   exists.4 In support of their motion, Defendants submitted a declaration from SDG&E’s
 5   Senior Director for Human Resources and Labor Relations, who reviewed Plaintiff’s
 6   employment file and provided the Offer Letter and Employment Agreement, each of which
 7   had arbitration clauses and purportedly bore Plaintiff’s signature. (Doc. No. 7-2, Boland
 8   Decl. ¶ 3, Exs. A-B; see also Doc. No. 11-1, Radcliffe Decl., ¶¶ 3-5.) Plaintiff does not
 9   argue that he never entered into these agreements. In fact, in a declaration submitted by
10   Plaintiff, he admitted that he remembered receiving and signing an offer letter and signing
11   other documents that could have been the Employment Agreement during an orientation
12   session. (Doc. No. 11-1, Radcliffe Decl., ¶¶ 4-5.) Plaintiff also stated in his declaration
13   that the signatures affixed to both the Offer Letter and Employment Agreement submitted
14   by Defendants appear to be his own. (Id.) Therefore, Defendants have met their burden to
15   show that an agreement to arbitrate exists. Plaintiff, however, contends that the
16   Employment Agreement does not cover the dispute at issue and is not enforceable, and that
17   that the Offer Letter is not controlling because the Employment Agreement is fully
18   integrated. (Doc. No. 11 at 10-11, 14-18.)
19          C.      The Scope of the Agreement to Arbitrate
20          The Court turns to whether the dispute at issue falls within the scope of Employment
21   Agreement’s arbitration mandate. In pertinent part, the Employment Agreement provides
22   that “[a]ny dispute regarding any aspect of this Agreement or any act which allegedly has
23   or would violate any provision of this Agreement . . . will be submitted to arbitration.”
24
25
     4
             Plaintiff made certain evidentiary objections in his opposition. (Doc. No. 11-2 at 2-5.) To the
26   extent that the Court considers the evidence objected to by Plaintiff in this Order, Plaintiff’s objections
     are overruled. See Jenkins v. Sterling Jewelers, Inc., No. 17CV1999-MMA (BGS), 2018 WL 922386, at
27   *3-4 (S.D. Cal. Feb. 16, 2018) (overruling similar objections with respect to the admissibility of an
28   arbitration agreement submitted by a human-resources director). Otherwise, the Court sustains Plaintiff’s
     objections where valid and overrules them where invalid.

                                                         5
                                                                                            3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.500 Page 6 of 14



 1   (Doc. No. 7, Boland Decl., Ex. B.) Because Defendants concede that Plaintiff’s PAGA
 2   claim is not subject to arbitration, (Doc. No. 7 at 17), the Court focuses its attention on
 3   Plaintiff’s remaining claims.
 4         Whether the Employment Agreement’s arbitration provision covers Plaintiff’s non-
 5   PAGA claims essentially boils down its breadth. Broadly worded arbitration clauses not
 6   only cover claims directly relating to the contract itself, but also cover claims with factual
 7   allegations that “‘touch matters’ covered by the contract containing the arbitration clause.”
 8   Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999); see also Rice v. Downs,
 9   203 Cal. Rptr. 3d 555, 563-64 (Ct. App. 2016) (citing Simula for this point), as modified
10   on denial of reh’g (June 23, 2016), as modified (June 28, 2016). In Simula, for example,
11   the Ninth Circuit concluded that an arbitration clause mandating the arbitration of any
12   dispute “arising in connection with” an agreement was sufficiently broad to cover factually
13   related claims. 175 F.3d at 721.
14         Plaintiff argues that the Employment Agreement’s arbitration clause, which requires
15   the arbitration of any dispute “regarding any aspect of” the Employment Agreement, does
16   not implicate Plaintiff’s wage-and-hour claims brought in this action. (Doc. No. 11 at 10.)
17   As Plaintiff explains, the Employment Agreement only “covers the requirement that
18   Plaintiff adhere to employer-established rules of conduct, provides that Plaintiff will the
19   [sic] follow certain provisions regarding confidential information and inventions, and
20   includes non-compete and non-solicitation provisions.” (Id. at 13.) Plaintiff cites to
21   Merriam-Webster’s online dictionary, which defines “aspect” as “a particular status of
22   phase in which something appears or may be regarded.” (Id. at 13-14.) Plaintiff then
23   summarily concludes that this language is narrow because it “does not encompass every
24   possible claim that could ‘arise’” in connection with the Employment Agreement. (Id.)
25         Perhaps tellingly, however, Plaintiff points to no cases interpreting the breadth of
26   the words “regarding” or “aspect” in the arbitration context. The Court is aware of no
27   authority interpreting similar clauses using these terms as narrow. In fact, several courts
28   have arrived at the opposite conclusion. See, e.g., Family Prods. LLC v. Infomercial

                                                   6
                                                                                 3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.501 Page 7 of 14



 1   Ventures P’ship, No. CV 07-00926 JVS (CWx), 2010 U.S. Dist. LEXIS 154327, at *5
 2   (C.D. Cal. Apr. 14, 2010) (holding arbitration clause covering “‘any dispute regarding this
 3   Agreement,’ is substantively identical to the language in Simula and therefore it must be
 4   liberally and broadly construed”); Strom v. First Am. Prof'l Real Estate Servs., Inc., No.
 5   CIV-09-0504-HE, 2009 WL 2244211, at *4 (W.D. Okla. July 24, 2009) (construing as
 6   broad an identical arbitration clause to the one in this case, which covered “[a]ny dispute
 7   regarding any aspect of this Agreement or any act which allegedly has or would violate
 8   any provision of this Agreement”). Further, as a practical matter, the Employment
 9   Agreement’s arbitration clause certainly is susceptible to the interpretation that it
10   encompasses Plaintiff’s wage-and-hour claims. Plaintiff’s employment with SDG&E is an
11   “aspect” of the Employment Agreement because the agreement conditions his employment
12   on the acceptance of its terms and outlines that his employment is at will. (Doc. No. 7,
13   Boland Decl., Ex. B.) It also would not be unreasonable to conclude that Plaintiff’s wage-
14   and-hour claims are subject to this clause because they “regard,” or, in other words, are
15   concerned with, Plaintiff’s employment with SDG&E. Therefore, considering that the
16   Court must resolve “all doubts . . . in favor of arbitrability,” Simula, 175 F.3d at 721
17   (citation omitted), the Court concludes that Plaintiff’s wage-and-hour claims fall within the
18   scope of the Employment Agreement’s arbitration clause.
19         D.     Whether the Agreement to Arbitrate is Enforceable
20         The Court then turns to whether the Employment Agreement’s arbitration clause is
21   enforceable. Plaintiff argues that the Employment Agreement is not enforceable because
22   it is unconscionable under California law. (Doc. No. 11 at 14-18.) In California, a court
23   may refuse to enforce a contract that “was unconscionable at the time it was made.” Cal.
24   Civ. Code § 1670.5.      “[U]nconscionability has both a procedural and a substantive
25   element . . . .” Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114
26   (2000) (internal quotation marks omitted) (citation omitted). Both must be present for a
27   court to refuse to enforce a contract, but they need not be present to the same degree. Id.
28   In assessing unconscionability, courts use a sliding scale whereby “the more substantively

                                                   7
                                                                                3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.502 Page 8 of 14



 1   oppressive the contract term, the less evidence of procedural unconscionability is required
 2   to come to the conclusion that the term is unenforceable, and vice versa.” Id.
 3                1.      Procedural Unconscionability
 4         Plaintiff argues that the Employment Agreement is procedurally unconscionable
 5   because it is an adhesion contract and did not describe, or provide a reference to, the
 6   American Arbitration Association rules (the “AAA rules”). (Doc. No. 11 at 14-15.)
 7   “Procedural unconscionability focuses on oppression or surprise due to unequal bargaining
 8   power.” Baxter v. Genworth N. Am. Corp., 224 Cal. Rptr. 3d 556, 564 (Ct. App. 2017)
 9   (internal quotation marks omitted) (citing Armendariz, 24 Cal. 4th at 114). “Oppression
10   arises from an inequality of bargaining power that results in no real negotiation and an
11   absence of meaningful choice. Surprise involves the extent to which the supposedly
12   agreed-upon terms are hidden in a prolix printed form drafted by the party seeking to
13   enforce them.” Id.
14         Here, the Employment Agreement’s arbitration clause has minimal procedural
15   unconscionability.     Contracts in the employment context requiring the mandatory
16   arbitration of disputes are commonplace. “[C]ases uniformly agree that a compulsory
17   predispute arbitration agreement is not rendered unenforceable just because it is required
18   as a condition of employment or offered on a ‘take it or leave it’ basis.” Lagatree v. Luce,
19   Forward, Hamilton & Scripps, 74 Cal. App. 4th 1105, 1127 (1999). Therefore, absent other
20   facts, the Employment Agreement would only be minimally procedurally unconscionable.
21   Baltazar v. Forever 21, Inc., 367 P.3d 6, 13 (Cal. 2016).
22         Further, the Employment Agreement did not otherwise involve any undue
23   oppression or surprise. The arbitration provision in the Employment Agreement was
24   written in clear language and was printed in the same standard font as the rest of the
25   document. (Doc. No. 7-2, Boland Decl., Ex. B.) Additionally, the term “Arbitration” at
26   the beginning of the provision was bolded, highlighting it for the reader. (Id.) Finally,
27   Plaintiff’s assertion that SDG&E should have attached a copy of the AAA rules is
28   unavailing given that, absent a showing of oppression or surprise, “the failure to attach a

                                                  8
                                                                               3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.503 Page 9 of 14



 1   copy of the AAA rules [does] not render [an] agreement procedurally unconscionable.”
 2   Lane v. Francis Capital Mgmt. LLC, 168 Cal. Rptr. 3d 800, 812 (Ct. App. 2014); see also
 3   Baltazar, 367 P.3d at 15 (explaining that the failure to attach the AAA rules does little to
 4   affect the unconscionability analysis where the “challenge to the enforcement of the
 5   agreement has nothing to do with the AAA rules”). Therefore, the Employment Agreement
 6   is, at most, only minimally procedurally unconscionable, and only a strong showing of
 7   substantive unconscionability would render it unenforceable.
 8                2.     Substantive Unconscionability
 9         Plaintiff argues that the Employment Agreement is substantively unconscionable
10   because it lacked mutuality given that only Plaintiff agreed to its terms and that those terms
11   were one-sided. (Doc. No. 11 at 16.) Substantive unconscionability deals with the one-
12   sidedness of the terms in an agreement. Baltazar, 367 P.3d at 11; Armendariz, 24 Cal. 4th
13   at 113.
14         A contractual provision is not substantively unconscionable simply because it
           provides one side a greater benefit. The party with the greater bargaining
15
           power is permitted to require contractual provisions that provide it with
16         additional protections if there is a legitimate commercial need for those
           protections, but the stronger party may not require additional protections
17
           merely to maximize its advantage over the weaker party.
18
     Epstein v. Vision Serv. Plan, No. A155219, 2020 WL 6165494, at *10 (Cal. Ct. App. Oct.
19
     22, 2020) (internal citation omitted in original).
20
           Here, the Employment Agreement’s arbitration clause is mutually binding. SDG&E
21
     may still be bound to the Employment Agreement’s arbitration clause, even though it is
22
     not a signatory to the Employment Agreement, if SDG&E intended to be bound it under
23
     the circumstances. See Cruise v. Kroger Co., 183 Cal. Rptr. 3d 17, 23 (Ct. App. 2015)
24
     (citing Lara v. Onsite Health, Inc., 896 F. Supp. 2d 831, 844 (N.D. Cal. 2012)). In this
25
     case, SDG&E intended to be bound to the Employment Agreement’s arbitration clause in
26
     part because the Employment Agreement was presented during Plaintiff’s new-hire
27
     orientation, (see Doc. No. 11, Radcliffe Decl., ¶ 4-5), and clearly mentioned SDG&E’s
28

                                                   9
                                                                                 3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.504 Page 10 of 14



 1   name in its first sentence and margins, (Doc. No. 7, Boland Decl., Ex. B). See Cruise, 183
 2   Cal. Rptr. at 23-24 (holding employer intended to be bound to agreement to arbitrate where
 3   the agreement was “printed on company letterhead” and contained a mutually binding
 4   arbitration clause); see also Lara, 896 F. Supp. 2d at 844 (holding employer intended to be
 5   bound to agreement to arbitrate it despite not signing it in part because it was printed on
 6   company letterhead and was provided as part of a “New Hire packet”). Moreover, the
 7   language of the Employment Agreement’s arbitration clause indicates that it is mutual
 8   because it broadly requires the arbitration of “any dispute.” See Roman v. Superior Court,
 9   92 Cal. Rptr. 3d 153, 157 (Ct. App. 2009) (construing “all disputes” clause in arbitration
10   agreement as mutual in contract absent other language to the contrary because of public
11   policy favoring arbitration); cf. Davis v. Kozak, 267 Cal. Rptr. 3d 927, 942 (Ct. App. 2020)
12   (explaining repeated use of “I agree” in agreement does not make arbitration clause
13   covering “all claims” unilateral). Additionally, the Employment Agreement has other
14   provisions demonstrating SDG&E’s intent to be bound to the arbitration clause; for
15   example, the Employment Agreement also provides that “SDG&E will have” certain
16   equitable remedies available to it “pursuant to [the Employment Agreement’s] arbitration
17   provision.” (Doc. No. 7, Boland Decl., Ex. B.) Thus, in light of the federal and California
18   policy favoring arbitration, Goldman, Sachs & Co., 747 F.3d at 742; Roman, 92 Cal. Rptr.
19   3d at 157, the Court construes the Employment Agreement’s arbitration clause as mutually
20   binding.
21         Moreover, Plaintiff’s contentions that the Employment Agreement’s terms are
22   overly one-sided are generally not persuasive. Plaintiff argues that the agreement is one-
23   sided because “it appears . . . that the purported mutuality of the arbitration agreement is
24   limited to the extent to which SDG&E can bring an equitable relief action against Plaintiff
25   in arbitration for breaching certain sections of the agreement and without proving any
26   damages.” (Doc. No. 11 at 16.) However, such a characterization misinterprets the terms
27   of the Employment Agreement. As previously discussed, SDG&E intended to be bound
28   by the arbitration provision. Additionally, the arbitration provision clearly states that “any

                                                   10
                                                                                 3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.505 Page 11 of 14



 1   dispute regarding any aspect” of the agreement “will be submitted to arbitration,” in which
 2   both parties are entitled to “[a]ny equitable or provisional remedy that would be available
 3   from a court of law.”5 (Doc. No. 7, Boland Decl., Ex. B.) Thus, both parties have similar
 4   remedies available to them, making the Employment Agreement’s terms, generally, not
 5   substantively unconscionable. On the other hand, the parties agree that the arbitration
 6   clause’s cost-shifting provision, which requires a party who brings arbitrable claims to a
 7   non-arbitration proceeding to pay the costs of the other resulting from such action, should
 8   not be enforced. (See Doc. No. 11 at 17; Doc. No. 14 at 9-10.) As a result, the Court’s
 9   inquiry turns to whether the Employment Agreement should be saved by severing this
10   provision from it.
11                  3.      Severability
12          In Armendariz, the Supreme Court of California explained that California Civil Code
13   section 1670.5(a) gives trial courts “discretion as to whether to sever or restrict the
14   unconscionable provision or whether to refuse to enforce the entire agreement.” 24 Cal.
15   4th at 122. However, the Armendariz court explained that the latter course is an option
16   “only when an agreement is ‘permeated’ by unconscionability.” Id. “The overarching
17   inquiry is whether the interests of justice . . . would be furthered by severance.” Id. at 124
18   (omission in original) (internal quotation marks omitted) (citation omitted).
19          In this case, the Court concludes that severing the cost-shifting provision in the
20   arbitration clause is appropriate. The Employment Agreement is not “permeated” with
21   unenforceable terms in this instance. The remaining provisions in the agreement are not
22
23   5
              In a footnote, Plaintiff also points to section 11 of the Employment Agreement, arguing that it is
24   overly one-sided because it allows SDG&E to pursue equitable relief in arbitration without showing actual
     damages or posting a bond. (Doc. No. 11 at 16 n.9.) Plaintiff cites generally to Carbajal v. CWPSC, Inc.,
25   199 Cal. Rptr. 3d 332, 350 (Ct. App. 2016), to argue that this provision at least in part makes the agreement
     substantively unconscionable. (Doc. No. 11 at 16.) However, Carbajal’s reasoning does not apply in this
26   case. See Khraibut v. Chahal, No. C15-04463 CRB, 2016 WL 1070662, at *12 (N.D. Cal. Mar. 18, 2016).
     In the first place, Carbajal did not apply the FAA. 199 Cal. Rptr. 3d at 343. Also, its finding of “moderate”
27   substantive unconscionability rested on the interplay between a waiver of an element required for
28   injunctive relief, a carve-out provision that allowed only the defendant to seek an injunction outside of
     arbitration, and other unreasonably one-sided terms. See id. at 350-54.

                                                          11
                                                                                             3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.506 Page 12 of 14



 1   otherwise unduly one-sided. Also, the interests of justice favor severance because public
 2   policy favors the enforcement of arbitration agreements, Armendariz, 24 Cal. 4th at 126,
 3   and the parties specifically agreed in the Employment Agreement that any unenforceable
 4   terms should be severed from it, (Doc. No. 7, Boland Decl., Ex. B). Thus, the Court severs
 5   and strikes the cost-shifting provision, making the Employment Agreement’s arbitration
 6   provision otherwise valid and enforceable. Accordingly, because a valid, enforceable
 7   arbitration agreement exists and encompasses Plaintiff’s non-PAGA claims against
 8   Defendants,6 the Court compels Plaintiff to submit these claims to arbitration.7
 9   II.    Plaintiff’s Class Claims
10          Having determined that Plaintiff must submit his non-PAGA claims to arbitration,
11   the Court then turns to whether those claims should be arbitrated on an individual basis.
12   Plaintiff brings each of his claims against Defendants on his own behalf and on behalf of a
13   putative class of others similarly situated. (Doc. No. 1-2, Compl. ¶ 1.) Defendants argue
14   that, because the Employment Agreement’s arbitration clause does not provide for class
15   arbitration, Plaintiff must arbitrate his claims on an individual basis. (Doc. No. 7 at 16.)
16          The Court agrees. The Supreme Court has clearly stated that “that a party may not
17   be compelled under the FAA to submit to class arbitration unless there is a contractual
18   basis for concluding that the party agreed to do so.” Stolt-Nielsen S.A. v. AnimalFeeds
19   Int’l Corp., 559 U.S. 662, 684 (2010) (emphasis in original). Additionally, “neither silence
20
21
     6
              Sempra can properly enforce the Employment Agreement’s arbitration clause even though it is not
22   a signatory to the agreement. Non-signatories may properly “invoke arbitration under the FAA if the
     relevant state contract law allows the litigant to enforce the agreement.” Kramer v. Toyota Motor Corp.,
23   705 F.3d 1122, 1128 (9th Cir. 2013). California law allows non-signatories to enforce arbitration
24   agreements when the plaintiff alleges that the non-signatory and signatory were “acting as agents of one
     another and every cause of action alleged identical claims against” each. Garcia v. Pexco, LLC, 217 Cal.
25   Rptr. 3d 793, 797 (Ct. App. 2017); see also Thomas v. Westlake, 139 Cal. Rptr. 3d 114, 120-21 (Ct. App.
     2012). Thus, because Plaintiff alleged in his complaint that Defendants at all times were acting as agents
26   of one another, (Doc. No. 1-2 ¶ 11), and made identical claims against them, (see generally id.), Sempra
     is entitled to compel Plaintiff to submit his claims to arbitration.
27   7
              The Court need not address Plaintiff’s assertion that the Offer Letter is fully integrated into the
28   Employment Agreement and not controlling in this case because the Employment Agreement’s arbitration
     clause is enforceable on its own.

                                                         12
                                                                                            3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.507 Page 13 of 14



 1   nor ambiguity provides a sufficient basis for concluding that parties to an arbitration
 2   agreement agreed to undermine the central benefits of arbitration itself,” that is, “the
 3   individualized form of arbitration envisioned by the FAA.” Shivkov v. Artex Risk Sols.,
 4   Inc., 974 F.3d 1051, 1069 (9th Cir. 2020) (citations omitted).                      Thus, because the
 5   Employment Agreement never mentions class arbitration, (Doc. No. 7, Boland Decl., Ex.
 6   B), it does not permit it, Shivkov, 974 F.3d at 1069. Accordingly, Plaintiff must submit
 7   his non-PAGA claims to arbitration on an individual basis.
 8   III.   Whether to Stay the Action
 9          Defendants ask that the Court stay the action pending arbitration of Plaintiff’s non-
10   PAGA claims. (Doc. No. 7 at 17.) “Although the [FAA] provides for a stay pending
11   compliance with a contractual arbitration clause . . . a request for a stay is not mandatory.”
12   Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1060 (9th Cir. 2004)
13   (omission in original) (internal quotation marks omitted) (citation omitted). Moreover, the
14   Supreme Court has explained that where, as here, there are some claims subject to
15   arbitration, and some claims that are not subject to arbitration, the “decision [regarding
16   whether the entire case should be stayed pending the outcome of arbitration] is one left to
17   the district court . . . as a matter of its discretion to control its docket.” Moses H. Cone
18   Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 21 n.23 (1983). Accordingly, the
19   Court, in its discretion, dismisses Plaintiff’s non-PAGA claims from this action without
20   prejudice.8 The Court also exercises its discretion to decline to stay the proceedings on
21   Plaintiff’s PAGA claim. The Court is not persuaded by Defendants’ arguments that the
22   PAGA claim should await the resolution of the arbitration.
23                                                 Conclusion
24          For the foregoing reasons, the Court grants Defendants’ motion to compel
25   arbitration. The Court orders Plaintiff to submit claims one through ten in his complaint
26   to arbitration pursuant to the Employment Agreement on an individual basis and dismisses
27
28   8
            Plaintiff is free to move to re-open the case to confirm or enforce the arbitration award.

                                                         13
                                                                                            3:20-cv-01555-H-MSB
     Case 3:20-cv-01555-H-MSB Document 20 Filed 11/02/20 PageID.508 Page 14 of 14



 1   those claims from this action without prejudice. Further, the Court declines to stay
 2   proceedings on Plaintiff’s PAGA claim.
 3         IT IS SO ORDERED.
 4   DATED: November 2, 2020
 5                                            MARILYN L. HUFF, District Judge
                                              UNITED STATES DISTRICT COURT
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               14
                                                                         3:20-cv-01555-H-MSB
